Title: To James Madison from John Graham, 1 August 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 1st. Augt. 1808

You will see it stated in the Mercantile Advertiser of New York that the Ship Thalia has brought Dispatches from Mr. Pinkny  I therefore think it necessary to advise you that these Dispatches have not as yet reached the Department.  It is probably they may come on to Night and if so I shall forward them by the Post Rider tomorrow.
From a Norfolk Paper which I have just seen it appears that a British Officer has arrived there with Dispatches from Admiral Cochrane at Barbadoes, to Colo. Hamilton & Mr. Erskine  The Paper contains a Letter from Lord Collingwood dated 13th. June off Cadiz to Admiral Cochrane from which it appears that the great body of the Spanish Nation particularly in the South are determined to resist the French, whose advance Post is at Cordova.  At Seville there is a Council of Government who give directions in the name of Ferdinand the 7th. and in the Provinces there are Juntos.  The English have landed in Spain and are giving their assistance in every way they can to the People.  I have endeavoured to get for you the Paper containing this information but without success as the only one I could hear of was directed to the Editor of the Federalist.  We shall I presume have the full account it in some of our Prints tomorrow and if so it shall be sent to you for it appears to me that the intelligence is important and authentic.  With Sentiments of the Highest Respect & Esteem I am Dear Sir Yr. Obt Sert

John Graham


PS.  The French Ships of the Line at Cadiz have surrendered to the Spaniards and Deputies from the Council at Seville have gone to England in a British Vessel.  The Council has also sent out Dispatch Vessels (with the Passport of the British Admiral) to the Colonies, to put them on their guard against the French and to inform them of the events that have taken place in Spain




